Citation Nr: 1420814	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  13-06 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for the service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to an evaluation in excess of 10 percent for the service-connected degenerative joint disease (DJD) of the cervical spine with radiculopathy.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from October 1975 to April 1981, October 2001 to September 2002, and from February 2003 to January 2004.   He also served with the Army National Guard.   

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A preliminary review reveals the matters are not ready for appellate disposition.

The Veteran testified that his PTSD and DJD of the cervical spine have worsened in severity.  The last VA examinations were in December 2009.  The Board cannot ascertain to what extent the disabilities have increased in severity, if at all, without a new VA examination.  

The Veteran additionally testified that he was undergoing current treatment at the Martinsburg VA Medical Center (VAMC) and had surgery on his cervical spine in 2012 at the Baltimore VAMC.  The last VA records associated with the virtual record are dated in December 2011.  Any missing and/or ongoing VA medical treatment records pertinent to the issues must also be obtained upon Remand.  38 C.F.R. § 3.159(c)(1), (2).  
The RO should ensure that all due process requirements are met.  The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claims on appeal.  38 U.S.C.A. § 5103A (b) (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  Take all indicated action in order to obtain copies of any VA clinical records not on file pertaining to treatment of the claimed conditions, to include those dated after December 2011 from the Martinsburg and Baltimore VAMCs.  All records and/or responses received should be associated with the claims file.

2.  Schedule the Veteran for the appropriate VA examinations.  All indicated tests or studies must be completed.  The examiner should describe all findings  in detail.    

PTSD

Examination findings pertinent to the Veteran's PTSD should be reported to allow for application of VA rating criteria for psychiatric disabilities.  Please discuss the functional limitations, if any, associated with, and expected effect on employment resulting from the Veteran's service connected PTSD alone (not including the effects of any non-service connected disabilities).



Cervical Spine

The examiner should describe all findings (to include ranges of motion) in detail.  The examiner should perform repetitive range of motion testing and also comment on the degree of limitation of function, if any, due to pain, weakness, lack of endurance, fatigue, or incoordination.  The examiner should further indicate the total duration of incapacitating episodes (required bed rest prescribed by a physician and treatment by a physician) of intervertebral disc syndrome during the previous 12 months, if any.  The examiner should also describe the nature, severity and comment on any associated neurological impairment, including radiculopathy.  Please discuss the functional limitations, if any, associated with, and expected effect on employment resulting from the Veteran's service connected DJD of the cervical spine alone (not including the effects of any non-service connected disabilities).

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the issues in light of all evidence of record and should consider whether a total rating for compensation based on individual unemployability (TDIU) is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



